 

Case 1:20-cv-01630-GBD Document 17 Filed 08/06/20

 

 
   
  

RIDA AH ae Se ON ES

   

yap LST ATV a one enews TE

UNITED STATES DISTRICT COURT

ge Cow ee OR Eas
Pee fy Vest BE or be yh PEs

 

 

SOUTHERN DISTRICT OF NEW YORK Og,
Dee eee eee eee eee ee ee eng AUG D 6 2020
NOELANI PORCH, Sy aera

Plaintiff,
-against-

WHOLE FOODS MARKET GROUP, INC,

20 Civ. 1630 (GBD)
Defendant.

GEORGE B. DANIELS, District Judge:

The August 20, 2020 initial conference is adjourned to December 3, 2020 at 9:30 a.m.

Dated: August 6, 2020
New York, New York

SO ORDERED.

Guay G Dotrose

GEPR B. DANIELS
TIS STATES DISTRICT JUDGE

 

 
